Citation Nr: 1218778	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for chronic fatigue syndrome.

2.  Entitlement to a compensable initial rating for the Veteran's bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1986 to September 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in December 2010.  At that time, in addition to the issues above, the Board also considered whether the Veteran was entitled to an increased rating for his service-connected osteoarthritis of the bilateral hips.  The Board denied that claim, so it is no longer before the Board.  

The Board remanded the two issues that remain on appeal for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Also, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In order to remand such a claim, however, there must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. at 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is employed; thus, there is no cogent evidence of unemployability and further consideration of a TDIU is not warranted.

FINDINGS OF FACT

1.  The Veteran's signs and symptoms of chronic fatigue syndrome wax and wane and result in periods of incapacitation of at least one week but less than two per year.  

2.  The Veteran's signs and symptoms of chronic fatigue syndrome are not nearly continuous, nor do they result in incapacitating episodes of two weeks or greater per year.  

3.  The Veteran's bilateral plantar fasciitis results in pronation, pain on manipulation, and callosities.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating over the course of the entire appeals period for the Veteran's chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.88b, Diagnostic Code (DC) 6354 (2011).

2.  The criteria for a 30 percent rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DCs 5276-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for the two issues on appeal was granted in a March 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims on appeal.  

As noted above, the Board remanded the Veteran's claims in December 2010.  Specifically, the Board asked that the RO/Appeals Management Center (AMC) ask the Veteran to provide information regarding where he has received treatment for his claimed conditions.  The Board also directed the Veteran to undergo VA examinations germane to each of his claims on appeal.

In reviewing the Veteran's claims file, the Board finds that each of these directives was accomplished.  In a December 2010 letter, the Veteran was asked to provide information about where he received treatment, and to either provide records of his private medical treatment or to provide releases to allow VA to obtain this information.  He has also undergone VA examinations for each of his claims on appeal.  The Board therefore finds s substantial compliance with its December 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief review of the history of the Veteran's claims is instructive.  The Veteran sought service connection for these conditions in a July 2006 claim.  In a March 2007 rating decision, the RO granted service connection for the Veteran's bilateral plantar fasciitis and chronic fatigue syndrome, assigning a noncompensable rating for each disability.  The Veteran filed a Notice of Disagreement with these ratings in August 2007.  The RO issued a Statement of the Case in March 2008, and the Veteran filed a timely Substantive Appeal.  The case first came before the Board in December 2010, at which time the Board remanded the Veteran's claims currently on appeal for further development.  That development having been completed, the case has now returned to the Board.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims is evaluated separately below.  

Chronic Fatigue Syndrome

The Veteran's chronic fatigue syndrome (CFS) has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under that Diagnostic Code, CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for signs and symptoms of CFS which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; with symptoms controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

Additionally, a Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Again, the Veteran seeks an increased rating for his CFS.  For the reasons that follow, the Board finds that the Veteran meets the criteria for a 10 percent rating over the course of the entire appeals period.  

The evidence in this case consists of three VA examinations, private medical evidence, and the Veteran's lay statements.  

The Veteran first underwent a VA general medical examination in September 2006.  He stated that he has suffered from CFS since 2003.  He reported becoming fatigued very easily with running and working out.  The Veteran reported flare-ups with fatigue and minimal activity.  He stated that he continued to have fatigue with no specific resolution.  He reported that he was able to work through his fatigue.  He was diagnosed as suffering from CFS with residuals.  

In his August 2007 Notice of Disagreement, the Veteran stated that his performance at work has suffered because of his CFS.  He stated that he does little on the weekends, and that he naps after getting off from work.  

A December 2007 record from the Panama City Navy Branch Health Clinic found that the Veteran complained of progressively worsening symptoms that were affecting his daily activity.  

A February 2008 record from William D. Bone, MD, states that the Veteran has persistent and nearly constant symptoms of CFS that decrease his level of activity to less than 50 percent of what he used to be able to do.  He stated that the Veteran has generalized muscle aches with increased fatigue after exercise.  He has migratory joint pain and difficulties with sleep.  He reported having to take a rest during the day.  Upon examination, Dr. Bone reported that the Veteran feels tired all the time but is generally healthy.  

A March 2008 letter from the Veteran's supervisor notes that the Veteran gets fatigued at work, appears listless, and has fallen asleep at his desk.  His wife wrote that his CFS has impacted his ability to participate in family activities.  She stated that the Veteran has to rest frequently, requires naps, and cannot concentrate.  

The Veteran underwent a second VA examination in January 2011.  At his examination, he reported that his CFS was worsening.  He stated that he has had to decrease his work activities to around 50 percent of what his output was at his initial diagnosis.  He stated that he has decreased his formal exercise.

Upon examination, the examiner noted that the Veteran's fatigue is debilitating.  It was not constant or nearly so, but rather it waxed and waned.  The examiner stated that the Veteran did not have incapacitating episodes.  He found that symptoms last 24 hours or longer after exercise, presenting a 30- percent restriction on his daily activities.  The examiner diagnosed the Veteran as suffering from chronic fatigue syndrome, resulting in decreased concentration, lack of stamina, and weakness or fatigue.  The examiner also stated that the Veteran's CFS is mild to moderate in severity and does not cause debilitation that results in the Veteran being unable to sustain employment.  She wrote that the Veteran's symptoms may be more manageable in a sedentary employment situation, which the Veteran has.  She noted that the Veteran has chronic fatigue syndrome and a REM sleep disorder, conditions that can work in tandem to enhance fatigue and other symptoms of CFS.  

The Veteran underwent another VA examination in February 2012.  In that examination, the examiner found that the Veteran does not meet the criteria for a chronic fatigue syndrome diagnosis.  She wrote that the evidence from the Veteran's service indicated that he was suffering from chronic infection and obstructive sleep apnea.  She stated that the Veteran's condition waxed and waned post-retirement, and that in 2008, the Veteran had a recurrence of his chronic infections.  She stated that a review of the Veteran's file indicates that he has chronic Epstein-Barr virus infection.  

The examiner then noted that the Veteran does not require continuous medication.  She noted the symptoms of the Veteran's condition included nonexudative pharyngitis, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, and sleep disorders.  She also noted that the Veteran's condition results in brain fog and slow cognition.  With regard to the frequency of the Veteran's symptoms, the examiner noted that they wax and wane and that they are not nearly constant.  She also noted that the Veteran's symptoms restrict daily activities to 50 to 75 percent of the pre illness level.  She found that the Veteran's symptoms result in periods of incapacitation of at least one week but less than two weeks over the preceding 12 months.  

Given this evidence, the Board concludes that a 10 percent rating for the Veteran's condition is warranted.  With specific reference to his most recent VA examination, the Board notes that the examiner therein concluded that the Veteran suffers not from CFS, but instead from the Epstein-Barr virus.  Despite this diagnosis, the Board is comfortable continuing rating the Veteran under the criteria for CFS.  The previous VA examiners and the Veteran's private physician have each found that the Veteran suffers from CFS.  Further, even if the Board were to change the Veteran's diagnosis and his rating to one for Epstein-Barr, as this condition is not listed in the rating schedule, it would be rated as analogous to chronic fatigue syndrome.  Thus, regardless of which precise diagnosis is applied, the same rating criteria are applicable to the Veteran's claim.  

Again, a 10 percent rating for CFS is warranted with signs and symptoms of CFS which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; with symptoms controlled by continuous medication.  38 C.F.R. § 4.88b, DC 6354.  Here, the Veteran's most recent VA examination noted that his condition waxed and waned, but that it resulted in periods of incapacitation of at least one week but less than two weeks over the preceding 12 months.  Though previous VA examinations did not find that the Veteran's CFS resulted in incapacitating episodes, the Board notes that the lay evidence and the records from Dr. Bone indicate symptoms more severe than those noted by the prior VA examinations.  The Board shall thus resolve reasonable doubt in favor of the Veteran and find that the Veteran is entitled to a 10 percent rating over the course of the entire appeals period. 

That being said, the Board also finds that the Veteran is not entitled to a rating in excess of 10 percent.  A 20 percent rating would require that the Veteran's CFS symptoms be nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or that his symptoms wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b, DC 6354.

Here, the Board finds that the Veteran's symptoms are not nearly constant and therefore the question of the percent of restriction in activities does not require discussion.  Indeed, the only evidence supporting such a finding comes from Dr. Bone's February 2008 report.  None of the other VA examiners, however, have found that the Veteran's symptoms are nearly constant; these examiners have instead concluded that his symptoms wax and wane.  Further, there is no evidence from Dr. Bone beyond this one record supporting his conclusion that the Veteran's symptoms are nearly constant.  Absent further supporting evidence, in the face of the consistent contradictory evidence, the Board must find that the Veteran's symptoms wax and wane and are not nearly constant.  With respect to the second element of the 20 percent rating, the Board notes that there is no evidence supporting a finding that the Veteran's waxing and waning symptoms result in periods of incapacitation of at least two weeks but less than four.  Accordingly, the Board concludes that the Veteran is not entitled to a 20 percent rating.  

The evidence further precludes the assignment of other higher ratings.  These ratings require either a showing that the signs and symptoms of CFS are nearly constant, or that there are incapacitating episodes greater than four weeks.  38 C.F.R. § 4.88b, DC 6354.  As noted above, however, the Board finds that the Veteran's symptoms wax and wane and are not nearly constant.  Further, there is no evidence of incapacitating episodes beyond two weeks in length.  Thus, ratings of 40 percent or higher are inapplicable.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence here indicates that the Veteran suffers either from chronic fatigue syndrome or the Epstein-Barr virus, and that this condition results in signs and symptoms that wax and wane, resulting in incapacitating episodes.  These symptoms are contemplated under the applicable rating criteria for CFS (or those analogous to Epstein-Barr).  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's signs and symptoms of chronic fatigue syndrome wax and wane and result in periods of incapacitation of at least one week but less than two.  The Board further finds that the Veteran's signs and symptoms of chronic fatigue syndrome are not nearly continuous, nor do they result in incapacitating episodes of two weeks or greater.  Accordingly, the Board concludes that the criteria for a 10 percent rating over the course of the entire appeals period for the Veteran's chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.88b, DC 6354.  




Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The rating schedule does not include a specific rating for plantar fasciitis; the Veteran has thus been rated under the Diagnostic Code for flatfoot.  Under that Diagnostic Code, a noncompensable evaluation is assigned for flatfoot which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  When there is severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned.  A 50 percent rating is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran seeks a compensable rating for his bilateral plantar fasciitis.  For the reasons that follow, the Board determines that a 30 percent rating is appropriate.  

Here again, the record contains evidence from VA examinations, private medical records, and lay statements.  

The Veteran underwent a VA general medical examination in September 2006.  In that examination, the Veteran reported suffering from pain in his feet approximately two weeks out of every month.  He reported that the pain was worse in the morning, and that he wore special shoes.  The Veteran said that to alleviate his pain, he applied ice and stretched.  He stated that he suffers flare-ups with running or climbing, but he denied suffering from any swelling or stiffness.

Upon examination, the examiner noted that the Veteran had no mid-foot pain, that he had normal metatarsophalangeal, proximal interphalangeal, and distal interphalangeal joint function.  The examiner found no evidence of any hallux valgus, callus formation, hammer toe, or claw toe.  The Veteran's toe walk, heel walk, and heel-to-toe walk were normal.  The Veteran was diagnosed as suffering from bilateral plantar fasciitis.  

A December 2007 record from the Panama City Navy Branch Health Clinic found that the Veteran reported daily foot pain.  His symptoms improved with stretching or ice.  January 2008 X-rays of his left and right feet described each foot as normal.  

The Veteran supplied January and February 2008 treatment records from Jalal K. Sidani, DPM.  These showed the Veteran complained of pain in both feet.  The pain was located at the plantar aspect of both the left and right heel, and the pain was improved with stretching.  The pain was worse with ambulation, exercise, upon arising in the morning, with activity and weightbearing.  Upon examination, Dr. Sidani noted that the Veteran had pain of 1/10 on palpation of the first metatarsal phalangeal joint of the right foot, and 1/10 pain on palpation of the metatarsal cuneiform joint of the right foot.  The Veteran also had sesamoiditis pain.  He had pain upon palpation of the medial calcaneal aspect.  He had a fully compensated forefoot varus deformity of both feet, and a partially compensated rear foot valgus deformity of both feet.  He was diagnosed as suffering from sesamoiditis, plantar fasciitis, and pronation syndrome.  

The Veteran underwent a VA examination in January 2011.  In that examination, the Veteran reported having a pain in his toes and heels at a 1 out of 10 all the time.  He reported that this pain was worse in the morning, and that he ices his feet at times of flare-ups.  The Veteran denied suffering from swelling, heat, redness, weakness, lack of endurance, or other symptoms as a result of his condition.  He did report pain, stiffness, and fatigability.  He reported a 25 percent loss of motion and impairment during flare-ups.  He also stated that he is able to stand more than one hour but fewer than three, and that he is able to walk more than a quarter mile but less than one mile.

Upon examination, the examiner found no evidence of painful motion, swelling, instability, or weakness.  She did find evidence of tenderness and abnormal weight bearing.  The tenderness was over the ball and arch of the foot and the middle of the heel.  The abnormal weight bearing was shown through callosities and abnormal wear patterns.  The Veteran's gait was antalgic.  

The Veteran underwent another VA examination in February 2012.  The examiner found that the Veteran suffers from metatarsalgia and plantar fasciitis, but not Morton's neuroma, hammer toes, hallux valgus, hallus rigidus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  The Veteran reported daily foot pain of 2/10, lessened with non weight bearing.  His pain was described as aching with sharp pain with weightbearing or exercise.  He stated that he had not sought treatment for this condition since 2008.  Imaging studies revealed no abnormal findings with the Veteran's feet.

The examiner also fund that the Veteran has moderate acquired pes planus bilaterally without treatment.  The examiner stated that it is more likely than not that the Veteran's current metatarsalgia and plantar fasciitis are related to his pes planus.  

Based on this evidence, the Board concludes that the Veteran's current bilateral foot condition warrants a 30 percent rating.  Again, a 30 percent rating is assigned with evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a , DC 5276.  Here, the evidence shows that the Veteran's foot condition is productive of many of these symptoms.  Dr. Sidani's 2008 records show that the Veteran suffers from pronation.  The January 2011 VA examination found that the Veteran has abnormal weightbearing and callosities.  The Veteran has consistently reported that he suffers from foot pain.  Dr. Sidani noted that the Veteran's feet were painful upon palpation, and the examiner from the Veteran's January 2011 examination noted that the Veteran's feet were tender.  Given these findings, the Board finds that the 30 percent rating most closely approximates the Veteran's current symptoms.  

That being said, the Veteran does not meet the criteria for a 50 percent rating.  A 50 percent rating is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , DC 5276.  Here, the Veteran's bilateral foot condition has never been described as pronounced.  Though he suffers from pronation and tenderness, these symptoms were not described as "marked" or "extreme."  There is no indication of marked inward displacement or severe spasm of the tendo achillis, nor is there evidence that the Veteran's condition is not improved by orthotics.  

The Board has considered whether rating the Veteran's condition under other Diagnostic Codes would result in a rating in excess of 30 percent, but concludes that none would.  Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  Only Diagnostic Code 5278 covering claw foot includes a rating in excess of 30 percent.  As the Veteran has never been diagnosed as suffering from claw foot, however, this rating is inapplicable.

As above, the Veteran's disability is not so severe as to warrant an extraschedular rating.  Here, the evidence shows that the Veteran's bilateral plantar fasciitis results in pain, pronation, and callosities.  These symptoms are all contemplated under the rating criteria, and the first threshold of Thun is thus not met.  22 Vet. App. at 115.  

In summary, the Board finds that the Veteran's bilateral plantar fasciitis results in pronation, pain on manipulation, and callosities.  Thus, the Board concludes that the criteria for a 30 percent rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DCs 5276-5284.


ORDER

A 10 percent rating for the Veteran's chronic fatigue syndrome is granted.  

A 30 percent rating for the Veteran's bilateral plantar fasciitis is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


